DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (11/16/21 Remarks: page 8, line 11 – page 9, line 25) have been fully considered but they are not persuasive.
Applicant argues (11/16/21 Remarks: page 8, line 11 – page 9, line 25) that the plant identification arrangement of Eddy does not teach or suggest the identification of a plant as a set of representative pixels including one or more plant pixels and one or more particular pixels. Specifically, Applicant argues that the claimed invention, unlike Eddy, can perform the identification operation on the basis of plant pixels and particular pixels.
When airborne particulates obscure a plant, the claimed method can identify a plant based on both particulate pixels representing airborne particulates obscuring plants as well as plant pixels. See Specification as filed, par. 5, 56-57, 112.
The reference paragraphs of the Specification describe the use of particulate pixels, as well as the use of plant pixels, to perform the described operation of plant identification.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddy (“Hybrid Segmentation -- Artificial Neural Network Classification of High Resolution Hyperspectral Imagery for Site-Specific Herbicide Management in Agriculture”, cited in 3/23/21 Office Action).
Claim 1: A method for treating a plant in a field by a farming machine that moves through the field (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting):
accessing an image of a plant within an environment, the image captured as the farming machine move past the plant in the field, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), one or more pixels representing the environment surrounding the plant, and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing the environment surrounding the plant and pixels representing airborne particulates);
identifying pixels in the image representing the plant using a plant identification model by:
classifying pixels in the image that represent plant matter as plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classifying pixels in the image that represent the airborne particulates as particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates (in addition to pixels representing the environment surrounding the plant as described above)), and
identifying the plant as a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the set of representative pixels including one or more plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates); and
actuating a plurality of plant treatment mechanisms coupled to the farming machine to treat the identified plant as the farming machine moves past the plant in the field (Eddy Abstract, site-specific application of herbicide based on detection).
Claim 16: A farming machine for treating plants in a field as the farming machine moves in the field (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting), the farming machine comprising:
a plurality of plant treatment mechanisms coupled to the farming machine, the treatment mechanisms for treating plants in the field (Eddy Figure 1, field machinery, Eddy Section “Sensor System”, page 1250, boom arm mounting);
a detection mechanism coupled to the farming machine, the detection mechanism for capturing an image of a plant as the farming machine moves past the plant in the field (Eddy Section “Image Data Collection”, spanning pages 1250-1251);
a processor (Eddy Section “Building Artificial Neural Network Models, neural network); and
a non-transitory computer readable storage medium storing instructions (Eddy Section “Building Artificial Neural Network Models, software) that, when executed by the processor, cause the processor to:
access the image of a plant within an environment, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), one or more pixels representing the environment surrounding the plant, and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing the environment surrounding the plant and pixels representing airborne particulates);
identify pixels in the image representing the plant using a plant identification model causing the processor to:
classify pixels in the image that represent plant matter as plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classifying pixels in the image that represent the airborne particulates as particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates (in addition to pixels representing the environment surrounding the plant as described above)), and
identify the plant as a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the set of representative pixels including one or more plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates); and
(Eddy Abstract, site-specific application of herbicide based on detection).
Claim 20: A non-transitory computer readable storage medium storing instructions (Eddy Section “Building Artificial Neural Network Models, software) for identifying and treating a plant, the instructions, when executed by a processor (Eddy Section “Building Artificial Neural Network Models, neural network), causing the processor to:
access an image of the plant within an environment, the image captured as the farming machine move past the plant in the field, the image comprising one or more pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels) representing plant matter of the plant (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), one or more pixels representing the environment surrounding the plant, and one or more pixels representing airborne particulates (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing the environment surrounding the plant and pixels representing airborne particulates);

classify pixels in the image that represent plant matter as plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant),
classify pixels in the image that represent the airborne particulates as particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) not representing the plant; when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates (in addition to pixels representing the environment surrounding the plant as described above)), and
identify the plant as a set of representative pixels in the image (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant), the set of representative pixels including one or more plant pixels (Eddy Section “Segmentation”, page 1251, Figure 2, identification of portion of image (consisting of pixels) representing the plant) and one or more particulate pixels (Eddy Section “Segmentation”, page 1251, Figure 2, vegetation pixels and background pixels, when an image is captured using the system of Eddy, the non-plant area is air and would inherently contain floating particles such as dust kicked up by wind or the motion of the Eddy field machinery carrying the camera. Therefore, some pixels in the same image frame as the plant but not pixels representing the plant would be pixels representing airborne particulates); and
actuate a plurality of plant treatment mechanisms coupled to the farming machine to treat the identified plant as the farming machine moves past the plant in the field (Eddy Abstract, site-specific application of herbicide based on detection).
Claim Rejections - 35 USC § 103
Claims 2-3, 14, 19, & 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy in view of Puetter (US 20160217346).
With respect to claim 2, Eddy discloses the invention of claim 1 (see above).
Claim 2: The method of claim 1 (see above), wherein using the plant identification model to identify pixels comprises:
determining a particulate level in the image based on the classified plant pixels and the classified particulate pixels, the particulate level representative of the number of particulates in the image (see secondary reference below).
With respect to claim 2, Eddy does not expressly disclose the element annotated “(see secondary reference below)” above (i.e. the determination of particulate level).
Puetter discloses:
(Puetter Abstract and paragraphs 0015-0016, determine level of haze in sensor viewfield).
Eddy and Puetter are combinable because they are from the field of image analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the haze-level detection of Puetter to the Eddy agricultural inspection system.
The suggestion/motivation for doing so would have been to quantify the level of image quality and evaluate the need for image correction as suggested by Puetter (Puetter Abstract and paragraphs 0003-0005).
Therefore, it would have been obvious to combine Eddy with Puetter to obtain the invention as specified in claim 2.
Applying these teachings as applied to claim 2 to claims 3, 14, 19 & 21:
Claim 3: The method of claim 2 (see above), wherein determining the particulate level in the image based on the classified plant pixels and the classified particulate pixels comprises:
calculating a ratio of the number of particulate pixels to a total number of pixels in the image (Puetter paragraph 0038, calculating statistics for each haze region).
Claim 14: The method of claim 1 (see above), further comprising:
generating a particulate notification, the particulate notification a quantification of a ratio of particulate pixels to total pixels in the accessed image (Puetter paragraph 0038, flag detections of haze level based on statistics in displayed image).
Claim 19: The system of claim 16 (see above), wherein the instructions for using the plant identification model to identify pixels further cause the processor to:
determine a particulate level in the image based on the classified plant pixels and the classified particulate pixels, the particulate level representative of the number of particulates in the image (Puetter Abstract and paragraphs 0015-0016, determine level of haze in sensor viewfield).
Claim 21: The method of claim 1 (see above), wherein using the plant identification model to identify pixels comprises:
determining a particulate level in the image based on the classified plant pixels and the classified particulate pixels, the particulate level representative of the number of particulates in the image (Puetter Abstract and paragraphs 0015-0016, determine level of haze in sensor viewfield).
Claims 4 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy in view of Murray (US 20160014395).
(see above).
Claim 4: The method of claim 1 (see above), wherein classifying particulate pixels in the image comprises:
classifying pixels in the image as obscuring pixels, each obscuring pixel comprising a particulate pixel representing an airborne particulate which obscures plant matter of the plant in the image (see secondary reference below).
With respect to claim 4, Eddy does not expressly disclose the element annotated “(see secondary reference below)” above (i.e. classifying of pixels as obscuring).
Murray discloses:
…classifying pixels in the image as obscuring pixels, each obscuring pixel comprising a particulate pixel representing an airborne particulate which obscures plant matter of the plant in the image (Murray paragraphs 0003, 0022, & 0025-0026, generate model of obscuration).
Eddy and Murray are combinable because they are from the field of image analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Murray obscuration modeling to the Eddy agricultural inspection system.
The suggestion/motivation for doing so would have been to facilitate removing obscuration from an image as suggested by Murray (Murray paragraph 0003).

Applying these teachings as applied to claim 4 to claim 18:
Claim 18: The system of claim 16 (see above), wherein the instructions for classifying particulate pixels in the image further cause the processor to:
classify pixels in the image as obscuring pixels, each obscuring pixel comprising a particulate pixel representing an airborne particulate which obscures plant matter of the plant in the image (Murray paragraphs 0003, 0022, & 0025-0026, generate model of obscuration).
Allowable Subject Matter
Claims 5-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5 (and dependent claim 6), the art of record does not teach or suggest the recited neural network image encoding, reducing, and latent feature classification in conjunction with the recited farm machinery with classification of plant imaging pixels as plant pixels and particulate pixels and articulation of plant treatments.
With respect to claim 7 (and dependent claims 8-13 & 15), the art of record does not teach or suggest the recited dust .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed 
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663